Citation Nr: 0929635	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 
percent for the service-connected degenerative disc disease 
from L3 to S1 with neuropathy of both lower extremities.  

2.  Entitlement to temporary total rating beyond June 30, 
2003, for period of convalescence following surgery for the 
service-connected low back disability.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO in February 2003 and 
September 2004.  

This case was remanded in June 2007 for further development 
of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board remanded this case in June 2007 for further 
development which included obtaining additional clinical 
records and a VA examination.  

A VA examination was conducted in March 2008.  In reporting 
the Veteran's medical history, the VA examiner noted that a 
VA examination had been conducted in January 2008.  

In reviewing the claims file, the Board observes that the 
clinical documentation associated with this examination has 
not been incorporated into the record.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  

From May 8, 2003, through June 30, 2003, the RO assigned a 
temporary total rating due to a period of convalescence 
following low back surgery.  The Veteran now seeks an 
extension of that temporary total rating.  

As noted in the earlier Remand, the records from the 
Westmoreland Regional Hospital showed that, following the 
back surgery; the veteran was to be admitted to a 
rehabilitation unit.  

In his Notice of Disagreement, received in September 2003, 
the Veteran reported being engaged in physical therapy for 
neuropathy affecting his lower extremities.  However, it 
appears that the records of the reported rehabilitation 
following his May 2003 back surgery have not been requested 
or otherwise associated with the claims folder.  

The Veteran should be reminded that these records are 
important to his pending claims and should provide either the 
clinical records and submit the necessary VA forms (VA Form 
21-4142, Authorization and Consent to Release Information to 
VA) in order to be assisted by VA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the health 
care providers who are currently treating 
him for his service-connected low back 
disability to include the rehabilitation 
records following back surgery at the 
Westmoreland Regional Hospital in May 
2003.  He should be asked to provide 
copies of all records from these 
identified treatment sources.  If the 
Veteran is unable to obtain his treatment 
records, the RO should take all indicated 
steps to assist him in obtaining the 
medical evidence that is not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should obtain all VA treatment 
records that pertain to the service-
connected low back disability to include 
any January 2008 VA examination report.  

3.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the Veteran's claims in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


